Citation Nr: 0947050	
Decision Date: 12/11/09    Archive Date: 12/29/09

DOCKET NO.  04-31 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, secondary to herbicide exposure.

2.  Entitlement to service connection for diabetic peripheral 
neuropathy of the bilateral lower extremities, claimed as 
diabetic neuralgia, secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to March 
1966, during peacetime and the Vietnam Era.  There is no 
evidence that the Veteran has in-country service in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Oakland, California, Regional 
Office (RO), which inter alia denied service connection for 
type 2 diabetes mellitus and peripheral neuropathy of the 
bilateral lower extremities, secondary to herbicide exposure.  
The Veteran disagreed with such decisions and subsequently 
perfected an appeal.   

In October 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of any 
disabilities of the endocrine system, to include diabetes 
mellitus; diabetes mellitus was not exhibited within the 
first post-service year; and there is no objective evidence 
relating diabetes mellitus to his active service or any 
incident therein, to include herbicide exposure in-service.     

2.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of any disabilities of the nervous 
system, to include peripheral neuropathy; peripheral 
neuropathy was not exhibited within the first post-service 
year; and there is no objective evidence relating peripheral 
neuropathy to his active service or any incident therein, to 
include herbicide exposure in-service.     


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus, to include as secondary to 
herbicide exposure, was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).    

2.  A skin rash of the hands and legs, to include as a result 
of herbicide exposure, was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a December 2003 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a June 2009 notice letter, the RO advised the Veteran as 
to how disability ratings and effective dates are awarded, as 
required in Dingess/Hartman.  See 19 Vet. App. at 486.  While 
the June 2009 notice letter was issued after the initial 
rating decision in March 2004, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that VA could cure such a timing problem by readjudicating 
the Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the June 2009 VCAA 
letter was issued, the Veteran's claims were readjudicated in 
the June 2009 Supplemental Statement of the Case (SSOC).  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, private medical 
records, Internet articles regarding the Gulf of Tonkin 
incident and the history of the USS Maddox, a report of the 
Australian Department of Veteran Affairs entitled 
"Examination of the Potential Exposure of royal Australian 
Navy Personnel to Polychlorinated Dibenzodioxins and 
Polychlorinated Dibenzofurans via Drinking Water," and 
statements submitted by or on behalf of the Veteran.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  As 
noted, in October 2009, the Veteran was provided a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A copy of the hearing transcript is of record and has been 
reviewed.  Therefore, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist the 
claimant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus and other organic disease 
of the nervous system, including peripheral neuropathy, when 
such disease is manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

Additionally, in service connection claims involving 
herbicide agent exposure as a result of service in Vietnam, 
type 2 diabetes and peripheral neuropathy may be presumed to 
have been incurred in-service even if there is no evidence of 
the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e). 

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307.  "Service in 
Vietnam" includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) (where the Court 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii)).     

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran seeks service connection for diabetes 
mellitus and diabetic neuropathy disabilities, which he 
maintains are a result of his active service, including 
exposure to herbicide agents while serving on the USS Maddox 
(DD-731) off the coast of Vietnam.  As noted, there is no 
evidence that the Veteran has in-country service in Vietnam.  
The Veteran's DD-214 indicates that his military occupational 
specialty was a boiler technician (BTFA).      

On review of the record, the Board finds that service 
connection for diabetes mellitus and peripheral neuropathy of 
the bilateral lower extremities based on all theories of 
entitlement, presumptive and direct, including based on 
herbicide exposure, must fail.

Initially, the Board notes that the Veteran has a current 
disability (diabetes mellitus and diabetic peripheral 
neuropathy of the bilateral lower extremities) to meet the 
threshold requirement for a service connection claim.  See 
October 2002 to October 2003 Private Treatment Records, Happy 
Camp Health Services.  However, the Veteran's STRs are 
negative for complaints, treatment, or diagnoses of any 
disabilities of the endocrine or nervous system, to include 
diabetes mellitus and/or peripheral neuropathy.   

Further, post-service, the first indication of any diabetes 
mellitus and peripheral neuropathy disabilities is reflected 
in an October 2002 Private Treatment Report from Happy Camp 
Health Services, containing diagnoses of diabetes mellitus 
and peripheral neuropathy, dated approximately thirty-six 
years post-service.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).   

There is also no evidence of a nexus between the Veteran's 
diabetes mellitus and/or peripheral neuropathy disabilities 
and his service.  

The Board acknowledges the Veteran's assertion that he was 
exposed to herbicides from the water supply onboard the USS 
Maddox (DD-731), which was taken from tidal water in Vietnam.  
See February 2004 "Statement in Support of Claim," VA Form 
21-4138; June 2004 "Statement in Support of Claim," VA Form 
21-4138 (Notice of Disagreement); September 2004 "Appeal to 
Board," VA Form 9 (Substantive Appeal); October 2009 Board 
Hearing Transcript.  Specifically, the Veteran claims the 
tidal waters contained herbicide contaminates, and he was 
exposed to these contaminates because he drank such water.  
To support his contention, the Veteran submitted emails and a 
report of the Australian Department of Veteran Affairs 
entitled "Examination of the Potential Exposure of royal 
Australian Navy Personnel to Polychlorinated Dibenzodioxins 
and Polychlorinated Dibenzofurans via Drinking Water," which 
the Veteran claims show a link between his current diabetes 
mellitus and peripheral neuropathy disabilities and his 
claimed exposure to herbicides.  See Agent Orange-Blue Water 
Navy Vets Email, printed October 2004; December 2002 Report 
from the Australian Department of Veteran Affairs.  His 
argument is without merit.  

Initially, the Board finds that the emails submitted by the 
Veteran which indicate that the "Australian Veterans Affairs 
conducted a study that verified that all their blue-water 
navy veterans were exposed to Agent Orange Dioxin via the co-
distillation of water aboard ship," and the University of 
Utah Chemistry department "have conducted tests using same 
methods and confirmed that co-distillation of water 
containing agent orange magnifies the toxicity level several 
thousand times" (see Agent Orange-Blue Water Navy Vets 
Email, printed October 2004), amount to no more than hearsay 
evidence.  The Board notes that no such findings from the 
University of Utah are of record.  Hearsay medical evidence, 
as transmitted by layperson, is of limited probative value.  
The connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  However, even if 
the University of Utah findings were of record, they fail to 
contain a medical opinion linking the Veteran's diabetes 
mellitus and/or peripheral neuropathy disabilities to his 
service.    

Further, with regard to the December 2002 Report from the 
Australian Department of Veteran Affairs, which reveals that 
"if source water is contaminated, co-distillation is a 
process which can result in the contamination of ships water 
supplies with chemicals such as dioxins," and "suggests 
that the personnel on board ships were exposed to 
biologically significant quantities of dioxins," the Board 
finds that such report is of little probative value.  Medical 
opinions on the specific case under consideration are 
probative, while generic statements of medical science are 
not.  There is no indication that the medical practitioners 
conducting the studies in such report looked at the Veteran's 
specific case, or provided a medical opinion linking the 
Veteran's diabetes mellitus and/or peripheral neuropathy 
disabilities to his service.      
  
As such, the Veteran's service connection claims for type 2 
diabetes mellitus and peripheral neuropathy of the bilateral 
lower extremities based on direct entitlement must fail.

With regard to the Veteran's service connection claims based 
on presumptive entitlement, although the evidence of record 
shows that the Veteran was diagnosed with diabetes mellitus 
and peripheral neuropathy, both of which are included in the 
list of eleven diseases under 38 C.F.R. § 3.309(e), the 
evidence of record fails to show that the Veteran served in 
the landborders of the Republic of Vietnam during the 
specified period.  Thus, he is not presumed to have been 
exposed to herbicides.  See 38 C.F.R. §§ 3.307, 3.313; see 
also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525).  

The Board also acknowledges the statement of the Veteran's 
wife that the Veteran claimed there were barrels of 
pesticides onboard his ship, which in essence led to his 
exposure to herbicides.  See October 2009 Board Hearing 
Transcript.  However, in a May 2009 Memorandum, the U.S. Army 
and Joint Services Records Research Center (JSRRC) indicated 
that there is no evidence, including evidence that Navy ships 
"used, stored, tested, or transported tactical herbicides," 
to support a veteran's claim of exposure to tactical 
herbicide agents while serving aboard a Navy ship during the 
Vietnam Era.
     
The Board further finds that the only evidence of any 
relationship of the Veteran's diabetes mellitus and 
peripheral neuropathy disabilities to service is the 
Veteran's own statements.  While the Veteran is competent to 
describe his symptomatology (see Layno, 6 Vet. App. at 469), 
he, as a layperson, is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current 


disorder because he has not been shown to have the requisite 
medical expertise.  See, e.g., Routen, 10 Vet. App. at 186; 
Espiritu, 2 Vet. App. at 494-95.  

Since there is no competent evidence of record showing a 
relationship between diabetes mellitus and/or peripheral 
neuropathy to service, and no evidence that the 
Veteran served in the landborders of the Republic of Vietnam 
during the specified period, the claims of service connection 
must fail.

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's service, including service during a 
period of war.  However, in light of the evidence of record, 
the Board concludes that diabetes mellitus and peripheral 
neuropathy disabilities were not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  The benefit-of-the-doubt doctrine has been 
considered; however, as the preponderance of the evidence is 
against the claims, it is inapplicable in the instant appeal.  
38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for type II diabetes 
mellitus, secondary to herbicide exposure, is denied.

Entitlement to service connection for diabetic peripheral 
neuropathy of the bilateral lower extremities, claimed as 
diabetic neuralgia, secondary to herbicide exposure, is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


